DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.


Response to Arguments
Rejections under 35 USC 112(b): Applicant has amended the claims thus overcoming the grounds of rejection under 35 USC 112(b).

Rejections under 35 USC 102(a)(2) / 103:
Applicant’s Argument: Regarding claim 1, Applicant argues Babaei describes not performing SP CSI transmission during times that are not active time. However, the claimed invention determines whether to send or not based on the channel, e.g. PUSCH or PUCCH. Thus Babaei fails to teach identifying the channel for which the transmission is triggered.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim thus changing the scope of the invention and necessitating a new grounds of rejection.
Examiner notes that the combination of embodiments in Babaei still broadly teaches the concepts of the  amended claim. A secondary reference is used to expressly show that the PUSCH transmission is not performed during the non-active time, but this is already broadly taught in Babaei. The claimed invention is recited in a way that there are two independent and parallel sets of steps in performing the triggered transmission. The UE device may either receive control signaling that triggers a transmission on PUCCH of the SP CSI, or control signaling triggering transmission on PUSCH of the SP CSI. This is expressly recited in the claim 1, “identifying whether a transmission of the CSI on a physical uplink control channel (PUCCH) is triggered or the transmission of the CSI on a physical uplink shared channel (PUSCH) is triggered” thus indicating it can only be one or the other, interpreted as being two different embodiments that the terminal is configured to implement. The claim is recited such that only one of PUCCH and PUSCH requires support, as Applicant recites these exclusively, however the rejections below address both cases.
Babaei in the cited paragraphs below e.g. [0476] teaches a trigger for sending SP CSI on the PUCCH during a time that is not in the active time. This supports the step of identifying PUCCH or PUSCH is triggered as the control information expressly triggers PUCCH transmission and the result is that it is transmitted outside the active time for SP CSI exactly as claimed. In an alternate set of steps wherein the control signaling may trigger PUSCH transmission of the SP CSI, Babaei shows the transmission is not performed when not in active time by only showing the transmission on the PUSCH during active time and omitting any teaching of it being transmitted in non-active time. See ¶0460. A transmission on the PUSCH is already “not performed” in the non-active time in [0476] since it is performed on the PUCCH in the non-active time instead. Other embodiments in Babaei e.g. ¶0460, clearly show that PUSCH may be triggered and the transmission is shown to be restricted to active time only since the detection of the active time is required before the transmission. The secondary reference applied in the updated rejection more clearly shows not transmitting in the non-active time when PUSCH is used. Thus, Examiner asserts that the two possible scenarios of the claimed invention are both presented in Babaei in view of the secondary reference. To further clarify, Examiner notes that the claimed terminal device will only identify one of the PUCCH or PUSCH for sending the SP CSI, and this is the case from the moment that the UE is triggered via control signaling to send the uplink transmission. The control information from the network will only indicate one of the two uplink channels. Thus the claim is reciting two alternative and exclusive scenarios in which the terminal will be triggered for PUCCH or PUSCH for sending the same information. The claimed invention is a combination of two independent configurations of the terminal pertaining to two mutually exclusive scenarios. Both scenarios are taught in Babaei in view of the clarification using the secondary reference as cited below. The device is shown to be configured to perform identifying of the uplink channel type and determining, in two separate cases, that it is triggered to send on PUCCH and PUSCH. Both examples in Babaei involve determining a time as being active or non-active, and responding by transmitting in the non-active time as in the case of ¶0476 on PUCCH or transmitting only in the active time as in the case of ¶0460, as these require the active time. Babaei teaches how the claimed invention as two separate embodiments that can be embodied within a single terminal as the reference shows the multiple configurations of the terminal in different and mutually exclusive scenarios regarding the type of the uplink channel, allowing these configurations to be combined in an obvious manner as presented below. The claim rejections are maintained. 

Applicant’s Argument: Regarding claim 6, Applicant argues Babaei describes not performing SP CSI transmission during times that are not active time. However, the claimed invention determines whether to send or not based on the channel, e.g. PUSCH or PUCCH. Thus Babaei fails to teach identifying the channel for which the transmission is triggered similarly to the remarks for claim 1.
Examiner’s Response: Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. Amended claim 6 is different from claim 1 as claim 6 is from the perspective of the base station and there is no step of identifying whether PUSCH is triggered or PUCCH. The claim recites that when the signal is SPS CSI, it is received at a time on PUCCH, and not received at PUSCH at the time. Babaei in ¶0476 shows PUCCH configured for SP CSI and it is transmitted at a time to the base station which receives it, and as a result it is not sent at the time on the PUSCH because it is sent at this time on the PUCCH. There is no teaching of the PUSCH being sent at the exact same time as the PUCCH and the fact that a PUSCH transmission being received by a base station in Babaei in ¶0476 is omitted supports the step of not receiving the PUSCH at the time the PUCCH carrying the CSI is received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the (MAC) (CE)" in line 2-3 and “the (DCI)” in line 5-6.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is dependent on claim 2 but claim 2 does not define a MAC CE or DCI. The other dependent claims similar to claim 5 recite “A medium access control (MAC) control element (CE)” and “in downlink control information (DCI)” as previously recited in claim 5 which is a proper recitation and would overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (“Babaei”) (US 20190215897 A1, effective filing date of Jan. 11, 2018 as in provisional application 62616196).

Regarding claim 6, Babaei teaches:
A method performed by a base station [figure 4 401] in a wireless communication system, the method comprising: 
transmitting, to a terminal via a radio resource control (RRC) signaling, first configuration information associated with a discontinuous reception (DRX) [¶0462, Figure 37-39, [0372-381] of provisional, configurations sent to UE via RRC, first configuration including DRX information, see ¶0372-381] and second configuration information associated with a transmission of an uplink signal including a transmission type of the uplink signal, wherein the transmission type of the uplink signal is an aperiodic transmission or a semi-persistent transmission, wherein the uplink signal is channel state information (CSI) or a sounding reference signal (SRS) [¶0463 second configuration may be sent in addition with DRX parameters, with CSI transmission parameters, and related to SPS as CSI may be sent on SPS resources]; 
transmitting, to the terminal, control information for the transmission of the uplink signal [¶00462-463, ¶0472-476 control information received during active time for transmission of CSI, either DCI or MAC Figure 38]; 
receiving, from the terminal, an uplink signal on a physical uplink control channel (PUCCH) at a time, in response to the transmission type of the uplink signal being the semi-persistent transmission and the uplink signal being the CSI [¶0474, ¶0476, transmission sent when outside of active time and it is SP CSI transmission which is more urgent, ¶0457, ¶0476 PUCCH used for transmission of SP-CSI triggered by control signaling],
wherein the uplink signal is not received on a physical uplink shared channel (PUSCH) at the time, in response to the transmission type of the uplink signal being the semi-persistent transmission and the uplink signal being the CSI [¶0476, transmission sent when outside of time and it is SP CSI transmission which is more urgent, ¶0457, ¶0476 PUCCH used for transmission of SP-CSI and it is not indicated that the transmission is received in this example on the PUSCH as the transmission is sent on PUCCH].

Regarding claim 16, Babaei teaches:
A base station in a wireless communication system, the base station comprising: a transceiver, and a controller configured to [¶0461-462 base station in network]: 
Control the transceiver to transmit via a radio resource control (RRC) signaling, to a terminal, first configuration information associated with a discontinuous reception (DRX) [¶0462, Figure 37-39, [0372-381] of provisional, configurations sent to UE via RRC, first configuration including DRX information, see ¶0372-381] and second configuration information associated with a transmission of an uplink signal including a transmission type of the uplink signal, wherein the transmission type of the uplink signal is an aperiodic transmission or a semi-persistent transmission, wherein the uplink signal is channel state information (CSI) or a sounding reference signal (SRS) [¶0463 second configuration may be sent in addition with DRX parameters, with CSI transmission parameters, and related to SPS as CSI may be sent on SPS resources]; 
Control the transceiver to transmit, to the terminal, control information for the transmission of the uplink signal [¶00462-463, ¶0472-476 control information received during active time for transmission of CSI]; 
Control the transceiver to receive, from the terminal, an uplink signal on a physical uplink control channel (PUCCH) at a time, in response to the transmission type of the signal being the semi-persistent transmission and the uplink signal being the CSI [¶0461-462, ¶0474, transmission sent when outside of time and it is SP CSI transmission which is more urgent, ¶0457, ¶0476 PUCCH used for transmission of SP-CSI],
wherein the uplink signal is not received on a physical uplink shared channel (PUSCH) at the time, in response to the transmission type of the uplink signal being the semi-persistent transmission and the uplink signal being the CSI [¶0476, transmission sent when outside of time and it is SP CSI transmission which is more urgent, ¶0457, ¶0476 PUCCH used for transmission of SP-CSI triggered by signaling, and it is not indicated that the transmission is received in this example on the PUSCH as the transmission is sent on PUCCH, other examples teaches PUSCH not teaching sent outside the active time ¶0460].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (“Babaei”) (US 20190215897 A1, effective filing date of Jan. 11, 2018 as in provisional application 62616196).

Regarding claim 7, Babaei teaches:
The method of claim 6.
Babaei in this example teaches SP-CSI but does not teach the type is SRS however Babaei in another example teaches Wherein the uplink signal is not received at the time, in response to the transmission type of the uplink signal being the semi-persistent transmission and the uplink signal being the SRS  [Examiner notes that claim 1 recites CSI or SRS, thus the SRS option is exclusive and considered a contingent limitation as the prior art supports the CSI option, and an limitation associated with the SRS option does not have patentable weight, and further ¶0461-475, SRS is not transmitted see also ¶0430 SRS not transmitted in DRX off period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei in this example such that the transmission is SRS and responding by not transmitting in that scenario as in Babaei in a different embodiment ¶0430 as this is an obvious combination of prior art elements according to known techniques to report / measure channel metrics ¶0334, commonly requested by base station for measurement ¶0259.

Regarding claim 8, Babaei teaches:
The method of claim 6.
Babaei in the example in ¶0476 indicates that PUCCH is triggered by DCI but does not teach here that MAC CE triggers PUCCH and DCI triggers PUSC however Babaei in a previous example recites
wherein a transmission of the CSI is received on the PUCCH based on the control information being included in a medium access (MAC) control element (CE) [¶0474-475, MAC CE triggers SP CSI transmission, on PUCCH see ¶0365 where MAC CE may trigger PUCCH transmission],
 and wherein a transmission of the CSI is received on the PUSCH the control information being included in downlink control information (DCI) [¶0365 teaches PUCCH is triggered when MAC CE is received, and PUSCH is triggered by DCI, and no example in which MAC CE triggers PUSCH response; also ¶0460 teaches PUSCH only used during active time and not transmitting not in active time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Babaei in ¶0476 to incorporate the specifications of ¶0365. Babaei in ¶0476 teaches DCI triggering PUCCH, but in ¶0475 teaches MAC CE may trigger SP CSI outside of active time, and ¶0460 only teaches DCI triggering PUSCH transmission of SP CSI within active time. Thus it would have been obvious to modify Babaei ¶0460 and ¶0476 such that the MAC CE expressly triggers PUCCH while DCI is used for PUSCH as in ¶0365 as it would have been a simple substitution of parts to specify the specific control signaling triggering the corresponding channels as all these serve to provide feedback for the gNB to make scheduling decisions ¶0258.

Regarding claim 17, Babaei teaches:
The method of claim 16,
Babaei in this example teaches SP-CSI but does not teach the type is SRS however Babaei in another example teaches Wherein the uplink signal is not received at the time, in response to the transmission type of the uplink signal being the semi-persistent transmission and the uplink signal being the SRS [Examiner notes that claim 1 recites CSI or SRS, thus the SRS option is exclusive and considered a contingent limitation as the prior art supports the CSI option, and an limitation associated with the SRS option does not have patentable weight, and further ¶0461-475, SRS is not transmitted see also ¶0430 SRS not transmitted in DRX off period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei in this example such that the transmission is SRS and responding by not transmitting in that scenario as in Babaei in a different embodiment ¶0430 as this is an obvious combination of prior art elements according to known techniques to report / measure channel metrics ¶0334, commonly requested by base station for measurement ¶0259.

Regarding claim 18, Babaei teaches:
The method of claim 16.
Babaei in the example in ¶0476 indicates that PUCCH is triggered by DCI but does not teach here that MAC CE triggers PUCCH and DCI triggers PUSC however Babaei in a previous example recites
wherein a transmission of the CSI is received on the PUCCH based on the control information being included in a medium access (MAC) control element (CE) [¶0474-475, MAC CE triggers SP CSI transmission, on PUCCH see ¶0365 where MAC CE may trigger PUCCH transmission],
 and wherein a transmission of the CSI is received on the PUSCH the control information being included in downlink control information (DCI) [¶0365 teaches PUCCH is triggered when MAC CE is received, and no example in which MAC CE triggers PUSCH response; also teaches DCI triggers PUSCH response, wherein ¶0460 teaches PUSCH only used during active time and not transmitting not in active time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Babaei in ¶0476 to incorporate the specifications of ¶0365. Babaei in ¶0476 teaches DCI triggering PUCCH, but in ¶0475 teaches MAC CE may trigger SP CSI outside of active time, and ¶0460 only teaches DCI triggering PUSCH transmission of SP CSI within active time. Thus it would have been obvious to modify Babaei ¶0460 and ¶0476 such that the MAC CE expressly triggers PUCCH while DCI is used for PUSCH as in ¶0365 as it would have been a simple substitution of parts to specify the specific control signaling triggering the corresponding channels as all these serve to provide feedback for the gNB to make scheduling decisions ¶0258.

Claim 1-3, 11-13, are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (“Babaei”) (US 20190215897 A1, effective filing date of Jan. 11, 2018 as in provisional application 62616196) in view of Zhou et al. (“Zhou”) (US 20190215896 A1, as previously cited in Non-Final Office Action 7/07/2021).

Regarding claim 1, Babaei teaches:
A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station via a radio resource control (RRC) signaling, first configuration information associated with a discontinuous reception (DRX) [¶0462, Figure 37-39, [0372-381] of provisional, configurations sent to UE via RRC, first configuration including DRX information, see ¶0372-381] and second configuration information associated with a transmission of an uplink signal and a transmission type of the uplink signal, wherein the transmission type of the uplink signal is an aperiodic transmission or a semi-persistent transmission, wherein the uplink signal is channel state information (CSI) or a sounding reference signal (SRS) [¶0463 second configuration may be sent in addition with DRX parameters, with CSI transmission parameters, and related to SPS as CSI may be sent on SPS resources]; 
receiving, from the base station, control information for the transmission of the uplink signal, during an active time based on the first configuration information [¶00462-463, ¶0468, ¶476 control information received during active time for transmission of CSI as it monitors PDCCH]; 
identifying whether a time associated with the transmission of the uplink signal is within the active time and the transmission type of the uplink signal is the semi-persistent transmission [¶0463-464 determination on time is made, ¶00475-476, time determined outside of active time for transmission of uplink signal that is identified as SPS]; 
identifying whether the uplink signal is the CSI or the SRS, in response to identifying that the time is not within the active time and the transmission type of the uplink signal is the semi-persistent transmission [¶0474-476, identified as SP CSI that is urgent, thus being outside the active time is not regarded, and SP CSI is sent during non-active time thus may be  responsive to identifying non-active time]; 
in response to the uplink signal being the CSI [¶0476, control information triggers SP CSI], identifying whether a transmission of the CSI on a physical uplink control channel (PUCCH) is triggered or the transmission of the CSI on a physical uplink shared channel (PUSCH) is triggered [¶0476, SPS CSI uses PUCCH triggered by control information]; 
in response to identifying that the transmission of the CSI on the PUCCH is triggered, transmitting, to the base station, CSI on a physical uplink control channel (PUCCH) at the time [¶0461-462, ¶0474, ¶0476, transmission sent when outside of time and it is SP CSI transmission which is more urgent, PUCCH used for transmission of SP-CSI].
Babaei in this embodiment teaches PUCCH for triggering uplink transmission of CSI at the time. Babaei does not teach in this example determination of PUSCH as the uplink channel however in another embodiment ¶0460, shows PUSCH is only transmitted in active time, but does not teach it is expressly not sent in non-active time. However, Zhou teaches in response to identifying that the transmission of the CSI on the PUSCH is triggered, not transmitting the CSI on the PUSCH at the time [¶0361, PUSCH not sent if determined to be in non-active time and report being SP CSI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed steps of Babaei in the embodiment of ¶0474-475 with the teachings from Zhou. Babaei in ¶0474-475 teaches a control signaling indicating PUCCH transmission and it is determined to be sent outside the active time. Babaei also shows in ¶0460 configuration allowing to terminal to send on a PUSCH only during an active time if configured to send this way. Babaei does not expressly teach not sending in the non-active time however it would have been obvious to specify this in Babaei as Babaei effectively teaches not sending on the PUSCH in the non-active time as it is only taught sending the PUSCH during the active time, this teaching found clearly in Zhou ¶0360-361 where PUSCH is not sent in the non-active time as part of the methods to improve power consumption of a wireless device, reduce uplink interference to other wireless devices, and/or increase uplink resource spectrum efficiency ¶0357. 

Regarding claim 2, Babaei-Zhou teaches:
The method of claim 1.
Babaei in this example teaches SP-CSI but does not teach the type is SRS however Babaei in another example teaches Not transmitting the uplink signal at the time, in response to identifying the uplink signal being the SRS [Examiner notes that claim 1 recites CSI or SRS, thus the SRS option is exclusive and considered a contingent limitation as the prior art supports the CSI option, and an limitation associated with the SRS option does not have patentable weight, and further ¶0461-475, SRS is not transmitted see also ¶0430 SRS not transmitted in DRX off period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei in this example such that the transmission is SRS and responding by not transmitting in that scenario as in Babaei in a different embodiment ¶0430 as this is an obvious combination of prior art elements according to known techniques to report / measure channel metrics ¶0334, commonly requested by base station for measurement ¶0259.

Regarding claim 3, Babaei-Zhou teaches:
The method of claim 1.
Babaei in the example in ¶0476 indicates that PUCCH is triggered by DCI but does not teach here that MAC CE triggers PUCCH and DCI triggers PUSC however Babaei in a previous example recites
 wherein the transmission of the CSI on the PUCCH is triggered in response to the control information being included in a medium access control (MAC) control element (CE) [¶0474-475, MAC CE triggers SP CSI transmission, on PUCCH see ¶0365 where MAC CE may trigger PUCCH transmission], and wherein the transmission of the CSI on the PUSCH is triggered in response to the control information being included in downlink control information (DCI) [¶0365 teaches PUCCH is triggered when MAC CE is received, and no example in which MAC CE triggers PUSCH response; also ¶0365 teaches PUSCH is triggered if DCI received, wherein ¶0460 teaches PUSCH only used during active time and not transmitting not in active time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Babaei in ¶0476 to incorporate the specifications of ¶0365. Babaei in ¶0476 teaches DCI triggering PUCCH, but in ¶0475 teaches MAC CE may trigger SP CSI outside of active time, and ¶0460 only teaches DCI triggering PUSCH transmission of SP CSI within active time. Thus it would have been obvious to modify Babaei ¶0460 and ¶0476 such that the MAC CE expressly triggers PUCCH while DCI is used for PUSCH as in ¶0365 as it would have been a simple substitution of parts to specify the specific control signaling triggering the corresponding channels as all these serve to provide feedback for the gNB to make scheduling decisions ¶0258.

Regarding claim 11, Babaei teaches:
A terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller  [¶0461-462 teaches UE] configured to:
Control the transceiver to receive, from a base station via a radio resource control (RRC) signaling, first configuration information associated with a discontinuous reception (DRX) [¶0462, Figure 37-39, [0372-385] of provisional, configurations sent to UE via RRC, first configuration including DRX information, see ¶0372-381] and second configuration information associated with a transmission of an uplink signal including a transmission type of the uplink signal, wherein the transmission type of the uplink signal is an aperiodic transmission or a semi-persistent transmission, wherein the uplink signal is channel state information (CSI) or a sounding reference signal (SRS) [¶0463 second configuration may be sent in addition with DRX parameters, with CSI transmission parameters, and related to SPS as CSI may be sent on SPS resources]; 
Control the transceiver to receive, from the base station, control information for the transmission of the uplink signal, during an active time based on the first configuration information [¶00462-463, ¶0472-476 control information received during active time for transmission of CSI, DCI or MAC, see further Figure 38]; 
identify whether a time associated with the transmission of the uplink signal is within the active time and the transmission type of the uplink signal is the semi-persistent transmission [¶0463-464, ¶00474-476, determined outside of active time for transmission of uplink signal that is SPS]; 
identify whether the uplink signal is the CSI or the SRS, in response to identifying that the time is not within the active time and the transmission type of the uplink signal is the semi-persistent transmission [¶0474-476, identified as CSI and this is sent during non-active time thus may be non-active time]; 
in response to the uplink signal being the CSI [¶0476, control signaling triggers SP CSI], identify whether a transmission of the CSI on a physical uplink control channel (PUCCH) is triggered or the transmission of the CSI on a physical uplink shared channel (PUSCH) is triggered [¶0476 SPS CSI uses PUCCH when triggered by control signaling ]; 
in response to identifying that the transmission of the CSI on the PUCCH is triggered, control the transceiver to transmit, to the base station, the CSI on the PUCCH at the time [¶0461-462, ¶0474, transmission sent when outside of time and it is SP CSI transmission which is more urgent, ¶0476 PUCCH used for transmission of SP-CSI triggered by DCI].
Babaei in this embodiment teaches PUCCH for triggering uplink transmission of CSI at the time. Babaei does not teach in this example determination of PUSCH as the uplink channel and not transmitting during the time however Zhou teaches in response to identifying that the transmission of the CSI on the PUSCH is triggered, control the transceiver not to transmit the CSI on the PUSCH at the time [¶0361, PUSCH not sent if determined to be in non-active time and report being SP CSI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed steps of Babaei in the embodiment of ¶0474-475 with the teachings from Zhou. Babaei in ¶0474-475 teaches a control signaling indicating PUCCH transmission and it is determined to be sent outside the active time. Babaei also shows in ¶0460 configuration allowing to terminal to send on a PUSCH only during an active time if configured to send this way. Babaei does not expressly teach not sending in the non-active time however it would have been obvious to specify this in Babaei as Babaei effectively teaches not sending on the PUSCH in the non-active time as it is only taught sending the PUSCH during the active time, this teaching found clearly in Zhou ¶0361 where PUSCH is not sent in the non-active time as part of the methods to improve power consumption of a wireless device, reduce uplink interference to other wireless devices, and/or increase uplink resource spectrum efficiency ¶0357. 

Regarding claim 12, Babaei-Zhou teaches:
The terminal of claim 11.
Babaei in this example teaches SP-CSI but does not teach the type is SRS however Babaei in another example teaches control the transceiver Not to transmit the uplink signal at the time, in response to the uplink signal being the SRS [Examiner notes that claim 1 recites CSI or SRS, thus the SRS option is exclusive and considered a contingent limitation as the prior art supports the CSI option, and an limitation associated with the SRS option does not have patentable weight, and further ¶0461-475, SRS is not transmitted see also ¶0430 SRS not transmitted in DRX off period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei in this example such that the transmission is SRS and responding by not transmitting in that scenario as in Babaei in a different embodiment ¶0430 as this is an obvious combination of prior art elements according to known techniques to report / measure channel metrics ¶0334, commonly requested by base station for measurement ¶0259.

Regarding claim 13, Babaei-Zhou teaches:
The method of claim 11.
Babaei in the example in ¶0476 indicates that PUCCH is triggered by DCI but does not teach here that MAC CE triggers PUCCH and DCI triggers PUSC however Babaei in a previous example recites
 wherein the controller is further configured to determine the transmission of the CSI on the PUCCH is triggered, based on the control information being included in a medium access control (MAC) control element (CE) [¶0474-475, MAC CE triggers SP CSI transmission, on PUCCH see ¶0365 where MAC CE may trigger PUCCH transmission], and determine the transmission of the CSI on the PUSCH is triggered based on the control information being included in downlink control information (DCI) [¶0365 teaches PUCCH is triggered when MAC CE is received, and no example in which MAC CE triggers PUSCH response; also teaches DCI triggers PUSCH response, wherein ¶0460 teaches PUSCH only used during active time and not transmitting not in active time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Babaei in ¶0476 to incorporate the specifications of ¶0365. Babaei in ¶0476 teaches DCI triggering PUCCH, but in ¶0475 teaches MAC CE may trigger SP CSI outside of active time, and ¶0460 only teaches DCI triggering PUSCH transmission of SP CSI within active time. Thus it would have been obvious to modify Babaei ¶0460 and ¶0476 such that the MAC CE expressly triggers PUCCH while DCI is used for PUSCH as in ¶0365 as it would have been a simple substitution of parts to specify the specific control signaling triggering the corresponding channels as all these serve to provide feedback for the gNB to make scheduling decisions ¶0258.

Claim 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (“Babaei”) (US 20190215897 A1, effective filing date of Jan. 11, 2018 as in provisional application 62616196) in view of Zhou et al. (“Zhou”) (US 20190215896 A1, as previously cited in Non-Final Office Action 7/07/2021) and Pan et al. (“Pan”) (US 20200059398 A1).

Regarding claim 15, Babaei-Zhou teaches: the terminal of claim 11, wherein the control information is included in a medium access control (MAC) control element (CE), in response to the transmission type of the uplink signal being the semi-persistent transmission [Babaei ¶0475 teaches SP transmission of CSI in response to trigger in a MAC CE].
Babaei in this example teaches MAC for transmission type of SP-CSI but does not teach DCI for SRS however Babaei in another example teaches and wherein the control information is included in downlink control information (DCI), in response to the transmission type of the SRS being the aperiodic transmission [Examiner notes that this is a contingent limitation as claim 1 recites semi-persistent or aperiodic and CSI or SRS, thus the prior art only supports the semi-persistent CSI thus the limitation regarding the SRS and aperiodic do not have patentable weight, however ¶0343 indicates a one-shot SRS transmission triggered by DCI thus DCI used to trigger in response to SRS aperiodic].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei in this example such that the transmission is SRS triggered by DCI for aperiodic as in Babaei in a different embodiment ¶0430 as this is an obvious combination of prior art elements according to known techniques to report / measure channel metrics ¶0334, commonly requested by base station for measurement ¶0259.
Babaei teaches MAC Ce triggering SP-CSI but does not teach triggering SP SRS however Pan teaches wherein the control information is included in a medium access control (MAC) control element (CE), in response to the transmission type of the SRS being the semi-persistent transmission [0198 semi-persistent beam reference signal in uplink is SRS, these being configured by MAC-CE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling of Babaei with that of Pan. Babaei teaches DCI for SP-CSI and one shot SRS but not MAC CE for SRS however it would have been obvious to modify Babaei to include MAC CE for SRS as in Pan for use in switching configuration parameters ¶0226 and measurements ¶0192.

Regarding claim 5, see rejections for claim 15 which teaches the physical structure performing the corresponding function.

Claim 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (“Babaei”) (US 20190215897 A1, effective filing date of Jan. 11, 2018 as in provisional application 62616196) and Pan et al. (“Pan”) (US 20200059398 A1).

Regarding claim 20, Babaei teaches: the base station of claim 17, wherein the control information is included in a medium access control (MAC) control element (CE), in response to the transmission type of the uplink signal being the semi-persistent transmission [¶0475 teaches SP transmission of CSI in response to trigger in a MAC CE].
Babaei in this example teaches MAC for transmission type of SP-CSI but does not teach DCI for SRS however Babaei in another example teaches and wherein the control information is included in downlink control information (DCI), in response to the transmission type of the SRS being the aperiodic transmission [Examiner notes that this is a contingent limitation as claim 1 recites semi-persistent or aperiodic and CSI or SRS, thus the prior art only supports the semi-persistent CSI thus the limitation regarding the SRS and aperiodic do not have patentable weight, however ¶0343 indicates a one-shot SRS transmission triggered by DCI thus DCI used to trigger in response to SRS aperiodic].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaei in this example such that the transmission is SRS triggered by DCI for aperiodic as in Babaei in a different embodiment ¶0430 as this is an obvious combination of prior art elements according to known techniques to report / measure channel metrics ¶0334, commonly requested by base station for measurement ¶0259.
Babaei teaches MAC Ce triggering SP-CSI but does not teach triggering SP SRS however Pan teaches wherein the control information is included in a medium access control (MAC) control element (CE), in response to the transmission type of the SRS being the semi-persistent transmission [0198 semi-persistent beam reference signal in uplink is SRS, these being configured by MAC-CE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling of Babaei with that of Pan. Babaei teaches DCI for SP-CSI and one shot SRS but not MAC CE for SRS however it would have been obvious to modify Babaei to include MAC CE for SRS as in Pan for use in switching configuration parameters ¶0226 and measurements ¶0192.

Regarding claim 10, see rejections for claim 20 which teaches the physical structure performing the corresponding function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Primary Examiner, Art Unit 2478